         Case 1:18-cv-11929-RGS Document 17 Filed 10/03/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

_________________________________________
DR. SHIVA AYYADURAI,                                         )
                        Plaintiff,                           )
                                                             )
                                                             )
               v.                                            ) C.A. No. 1:18-cv-11929-RGS
                                                             )
                                                             )
THE UNIVERSITY OF MASSACHUSETTS,                             )
MARTY MEEHAN, DAVID CASH,                                    )
                        Defendants.                          )
_________________________________________
                             SUPPLEMENTAL DECLARATION

       Timothy Cornell, counsel to Plaintiff Dr. Shiva Ayyadurai, hereby certifies under penalty

of perjury that the attached Exhibit A is a true and correct copy of the email received by Dr. Shiva

Ayyadurai at 4:08 a.m. on October 3, 2018 from David Hulburt. The criteria attached will be

discussed in the hearing scheduled for 3 p.m. October 3, 2018.



Respectfully submitted,

October 3, 2018                                        /s/ Timothy Cornell
Boston, MA                                            Timothy Cornell BBO # 654412
                                                      Cornell Dolan, P.C.
                                                      One International Place, Suite 1400
                                                      Boston, MA 02110
                                                     (617) 535-7763
                                                     (617) 535-7650 (fax)
                                                     tcornell@cornelldolan.com

                                                     Jason Torchinsky (VA 47481)
                                                     Dennis W. Polio (CT 438205)
                                                     (Admitted pro hac vice)
                                                     HOLTZMAN VOGEL
                                                     JOSEFIAK TORCHINSKY PLLC
                                                     45 North Hill Drive, Suite 100
                                                     Warrenton, VA 20186
         Case 1:18-cv-11929-RGS Document 17 Filed 10/03/18 Page 2 of 2



                                                     (540) 341-8808
                                                     Fax: (540) 341-8809
                                                     jtorchinsky@hvjt.law
                                                     dwpolio@hvjt.law




                                CERTIFICATE OF SERVICE

       I certify that I will file the foregoing document with the Clerk of this Court using the
CM/ECF system, which will instantaneously send a Notice of Electronic Filing to all counsel
required to be served.


                                       /s/ Timothy Cornell
                                         Timothy Cornell




                                                 2
